Dissenting opinion by
JUDGE GUFFY.
I concur in the opinion so far as it affirms the judgment herein. It seems to me unnecessary to now decide as to the effect upon elections where the ballots used are not substantially such as are required by the statute.
I did not hear the argument in this case, and it has not been quite convenient to me to examine the authorities bearing on such an important question. I therefore decline to either assent to or dissent from the opinion in so far as it discusses or determines the effect of voting or using ballots different from such as the statutes require.